DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6 & 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant's election with traverse of Species B in the reply filed on 9/30/22 is acknowledged.  The traversal is on the ground(s) that there would be no burden in examining Species A & C with the elected Species because each species only includes a single claim, and because there is no showing of serious burden. Examiner respectfully disagrees. First, the number of claims associated with each species is not dispositive. Additionally, each of the identified Species requires searching separate areas. Species A, directed to a parallax barrier, would be classified in G02B30/30. Species B, directed to zone plates, would be classified in G02B5/1876. Species C, directed to a glass scale for an optical encoder, would be classified in G01D5/347. A search for Species B would not overlap with searches for Species A & C. Accordingly, in the absence of an admission on the record that Species A & C are obvious variants of Species B, examining Species A & C with Species B is seen to require burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (US 2021/0048665 A1).
The applied reference has a common applicant and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Nakamura discloses an optical element including a glass body (Fig. 1: 1 – glass body) comprising: a colored layer provided inside the glass body and positioned at an optical function surface of the optical element (Fig. 1: 2 – colored layers).  
	Regarding claim 2, Nakamura discloses the colored layer is positioned from a surface of the glass body and extends inside the glass body (see Fig. 1).  
	Regarding claim 3, Nakamura discloses a thickness of the colored layer from the surface of the glass body and extending inside the glass body is 1 through 300µm (para [0080]).  
	Regarding claim 4, Nakamura discloses an optical density OD of the colored layer is 2.0 or more at a wavelength of 750nm (para [0013]).  
	Regarding claim 5, Nakamura discloses the optical function surface comprises a plurality of light-transmissive surfaces which are adjacently and alternately arranged with a plurality of light-shielding surfaces, wherein a plurality of the colored layers forms the plurality of light-shielding surfaces (see Figs. 1 & 3-1, para [0072]).  
	Regarding claim 9, Nakamura discloses the optical element comprises at least one of a lens element, a flat parallel plate, a cover glass, an optical filter, a beam splitter, and a prism, and wherein the colored layer is provided at an optical function surface of the at least one of the lens element, the flat parallel plate, the cover glass, the optical filter, the beam splitter, and the prism (para [0023]).  
	Regarding claim 10, Nakamura discloses n optical apparatus comprising the optical element of claim 1 (see above rejection of claim 1).  
Claim(s) 1-3, 5 & 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikenishi et al. (WO 2020/230649 A1, machine translation attached).
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Ikenishi discloses an optical element including a glass body (Fig. 1: 1 – glass body) comprising: a colored layer provided inside the glass body and positioned at an optical function surface of the optical element (Fig. 1: 2 – colored layers).  
	Regarding claim 2, Ikenishi discloses the colored layer is positioned from a surface of the glass body and extends inside the glass body (see Fig. 1).  
	Regarding claim 3, Ikenishi discloses a thickness of the colored layer from the surface of the glass body and extending inside the glass body is 1 through 300µm (p. 3, para 3 of machine translation).  
	Regarding claim 5, Ikenishi discloses the optical function surface comprises a plurality of light-transmissive surfaces which are adjacently and alternately arranged with a plurality of light-shielding surfaces, wherein a plurality of the colored layers forms the plurality of light-shielding surfaces (see Figs. 1 & 3-1; p, 3, para 10).  
	Regarding claim 9, Ikenishi discloses the optical element comprises at least one of a lens element, a flat parallel plate, a cover glass, an optical filter, a beam splitter, and a prism, and wherein the colored layer is provided at an optical function surface of the at least one of the lens element, the flat parallel plate, the cover glass, the optical filter, the beam splitter, and the prism (p. 11, para 5 of machine translation)
	Regarding claim 10, Ikenishi discloses n optical apparatus comprising the optical element of claim 1 (see above rejection of claim 1).  
Claim(s) 1-2, 5 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoya Corp (JP 2002201041 A; machine translation attached).
	Regarding claim 1, Hoya Corp discloses an optical element including a glass body  comprising: a colored layer provided inside the glass body and positioned at an optical function surface of the optical element (paras [0050]-[0053]: a metallic aluminum mask is formed on a glass plate, and heated to form colored regions).
	Regarding claim 2, Hoya Corp discloses the colored layer is positioned from a surface of the glass body and extends inside the glass body (para [0050]: pattern  corresponding to mask opening).  
	Regarding claim 5, Hoya Corp discloses the optical function surface comprises a plurality of light-transmissive surfaces which are adjacently and alternately arranged with a plurality of light-shielding surfaces, wherein a plurality of the colored layers forms the plurality of light-shielding surfaces (paras [0050]-[0052]: pattern).
 	Regarding claim 9, Hoya Corp discloses the optical element comprises at least one of a lens element, a flat parallel plate, a cover glass, an optical filter, a beam splitter, and a prism, and wherein the colored layer is provided at an optical function surface of the at least one of the lens element, the flat parallel plate, the cover glass, the optical filter, the beam splitter, and the prism (para [0050]: plate-like glass).  
	Regarding claim 10, Hoya Corp discloses n optical apparatus comprising the optical element of claim 1 (see above rejection of claim 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya Corp.
	Regarding claims 3-4, Hoya Corp neither teaches nor suggests a thickness of the colored layer from the surface of the glass body and extending inside the glass body is 1 through 300µm (claim 3); or an optical density OD of the colored layer is 2.0 or more at a wavelength of 750nm (claim 4).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of these modifications includes obtaining a desired coloring degree and shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element accordingly, in order to obtain a desired coloring degree and shape.
  Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 7 is allowable for at least the reason “the optical element comprises a zone plate, and wherein the plurality of colored layers forms a plurality of light-shielding surfaces of the zone plate” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872